Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1 and 3-8 are allowed. The following is the examiner’s statement for allowance. 
Regarding claim 1, the prior art does not disclose or suggest the following:
“…wherein the charge management circuit includes a charge management chip , a first resistor, a second resistor , a third resistor , a first capacitor , a second capacitor , a third capacitor and a fourth capacitor ; a VCC port of the charge management chip , one end of the first resistor, and
one end of the second resistor are respectively connected with the power supply positive connection point on the PCB substrate; the other end of the first resistor is connected with an anode of a first light-emitting diode ; a cathode of the first light-emitting diode is connected with an STDBY port of the charge management chip ; the other end of the second resistor is connected with an anode of a second light-emitting diode ; a cathode of the second light-emitting diode is connected with a CHCC port of the charge management chip ; the VCC port of the charge management chip is respectively connected in series with the first capacitor and the second capacitor, and then is connected with the ground connection point on the PCB substrate; a BAT port of the charge management chip is respectively connected in series with the third capacitor and the fourth capacitor , and then is connected with the ground connection point on the PCB substrate; and a PROG port of the charge management chip is connected in series with the third resistor, and then is connected with the ground connection point on the PCB substrate.” in combination with the remaining limitations of independent claim 1. Dependent claims 3-8 are also allowed.
	The examiner found ZHAO et al. (CN204361164U, hereinafter ZHAO) and ZHONG et al. (CN106099863, hereinafter ZHONG) to be the closest prior art of record.
ZHAO discloses an improved rechargeable battery assembly comprising: a rechargeable battery main body; the charging cell main body is provided with a positive terminal and a negative terminal, a power connector plug. the power supply connector plug comprises plug end and fixedly connected with the connection sleeve, and the connection sleeve is fixed with a first magnetic body, a PCB plate with the positive electrode terminal and the negative electrode terminal is electrically connected, the PCB board is equipped with the PCB board golden finger connection; battery cap assembly, comprising a cap body and a positive electrode connecting piece; the cap is magnetic magnetic attracting with the first magnetic conductor or the second magnetic body, the cap body is detachably fixed to the power connector plug; one end of the positive pole connecting part and golden finger elastic electric contact; the other end of the positive pole connecting part forms convex part. ZHONG discloses a protection structure component with constant voltage of USB interface, comprising an output terminal, a sleeve, a PCB plate and a supporting base, a PCB board is placed in the sleeve, an output terminal installed at the top end of the sleeve, the supporting base is mounted on the bottom of the sleeve. also provides at the open end of the shell matched with a chimeric of the invention with secondary battery with constant voltage protection structure component of the USB interface, a secondary battery structure of the invention is novel, convenient to manufacture, does not need external charger can directly charge and defining a voltage output according to the need to meet the market demand. However, neither reference nor their combination disclose the above missing limitations and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AHMED H OMAR/
Examiner, Art Unit 2859   

/EDWARD TSO/Primary Examiner, Art Unit 2859